Exhibit 10.16

Amendment to Employment Agreement

This Amendment is made, entered into, and is effective as of the Amendment Date,
by and between the Company and the Executive.

Article 1.     Definitions

1.0 Unless otherwise defined herein, the terms used herein shall have the
meanings ascribed to them in Article 2 of the Employment Agreement.


1.1 “Amendment” shall mean this amendment to the Employment Agreement.


1.2 “Amendment Date” shall mean February 15, 2006.


1.3 “Employment Agreement” shall mean that certain agreement entered into by and
between the Company and the Executive as of May 28, 2004 and which subsequent
thereto was filed by the Company with the Securities and Exchange Commission.

Article 2.     Amendments

2.0 The Employment Agreement is hereby amended, as of the Amendment Date, as set
forth in Sections 2.1 through 2.5.


2.1 Section 3.1 of the Employment Agreement is rewritten to read in its entirety
as follows:


  3.1 During the term of this Agreement, the Executive agrees to serve as
Executive Vice President & Chief Business Officer and as Secretary of the
Company or in such other position which Executive shall agree to accept or to
which Executive shall be promoted during the Term and Executive shall report
directly to the Chief Executive Officer & President, and shall maintain the
level of duties and responsibilities as in effect as of February 15, 2006, or
such higher level of duties and responsibilities as Executive may be assigned
during the Term (the “Position”).


2.2 Section 5.1 of the Employment Agreement is rewritten to read in its entirety
as follows:

 

-1-

--------------------------------------------------------------------------------



Back to Contents


  5.1 Base Salary. The Company shall pay the Executive a Base Salary in an
amount which shall be established from time to time by the Board of Directors of
the Company or the Board’s designee; provided, however, that such Base Salary
shall not be less than THREE-HUNDRED-FORTY-
THREE-THOUSAND-FIVE-HUNDRED-FIVE-DOLLARS (US$343,505) per year.


    (a) This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.


    (b)  The Base Salary shall be reviewed at least annually following the
Effective Date of this Agreement, while this Agreement is in force, to ascertain
whether, in the judgment of the Board or the Board’s designee, such Base Salary
should be increased based primarily on the performance of the Executive during
the year. If so increased, the Base Salary as stated above shall, likewise, be
increased for all purposes of this Agreement and shall not, in any event, be
decreased in any year.


2.3 Section 7.4(c) of the Employment Agreement is rewritten to read in its
entirety as follows:


    (c) For purposes of this Section 7.4, the term “Service Multiple” shall be
defined as being equal to one-and-seventy-five-hundredths (1.75);


2.4 Sections 7.6(d)(1) and (d)(2) and (d)(3) of the Employment Agreement are
rewritten to read in their entirety as follows:


    (d) Upon a termination of the Executive’s employment for Good Reason during
the Term, and following the expiration of the sixty (60) day notice period, the
Company shall pay and provide to the Executive the following:


      (1)  An amount equal to one-and-seventy-five-hundredths (1.75) times the
Executive’s annual Base Salary established for the fiscal year in which the
Effective Date of Termination occurs;


       (2) An amount equal to one-and-seventy-five-hundredths (1.75) times the
Executive’s targeted Annual Bonus award established for the fiscal year in which
the Effective Date of Termination occurs;

 

-2-

--------------------------------------------------------------------------------



Back to Contents


      (3) A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for
twenty-one (21) months after the Effective Date of Termination (or if
continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense but subject to payment by Executive of those
payments which Executive would have been obligated to make under the Company’s
then current plan, of substantially similar welfare benefits from one or more
third party providers). These benefits shall be provided to the Executive at the
same coverage level, as in effect as of the Effective Date of Termination and at
the same premium cost to the Executive which was paid by the Executive at the
time such benefits were provided. However, in the event the premium cost and/or
level of coverage shall change for all employees of the Company, or for
management employees with respect to supplemental benefits, the cost and/or
coverage level, likewise, shall change for the Executive in a corresponding
manner. The continuation of these welfare benefits shall be discontinued prior
to the end of the twenty-one (21) month period in the event the Executive has
available substantially similar benefits at a comparable cost to the Executive
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board);


2.5 Section 8.3 of the Employment Agreement is rewritten to read in its entirety
as follows:


  8.3 Severance Benefits Paid upon a Qualifying Termination. In the event the
Executive becomes entitled to receive CIC Severance Benefits, the Company shall
pay to the Executive and provide him the following:


    (a) An amount equal to two-and-twenty-five-hundredths (2.25) times the
Executive’s annual Base Salary established for the fiscal year in which the
Effective Date of Termination occurs;


    (b) An amount equal to two-and-twenty-five-hundredths (2.25) times the
Executive’s targeted Annual Bonus award established for the fiscal year in which
the Executive’s Effective Date of Termination occurs;

 

-3-

--------------------------------------------------------------------------------



Back to Contents




    (c) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination;


    (d) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;


    (e) A continuation of the welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for
twenty-seven (27) months after the Effective Date of Termination (or if
continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense but subject to payment by Executive of those
payments which Executive would have been obligated to make under the Company’s
then current plan, of substantially similar welfare benefits from one or more
third party providers).


      (1) These benefits shall be provided to the Executive at the same coverage
level, as in effect as of the Effective Date of Termination or, if greater, as
in effect sixty (60) days prior to the date of the Change in Control, and at the
same premium cost to the Executive which was paid by the Executive at the time
such benefits were provided.


      (2) In the event the premium cost and/or level of coverage shall change
for all employees of the Company, or for management employees with respect to
supplemental benefits, the cost and/or coverage level, likewise, shall change
for the Executive in a corresponding manner.


      (3) The continuation of these welfare benefits shall be discontinued prior
to the end of the twenty-seven (27) month period in the event the Executive has
available substantially similar benefits at a comparable cost to the Executive
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board).

Article 3.     Miscellaneous

3.0  Except for those provisions of the Employment Agreement specifically
amended as set forth in Article 2 of this Amendment, the remaining terms of the
Employment Agreement shall remain in full force and effect as set forth therein.

-4-

--------------------------------------------------------------------------------



Back to Contents

 

IN WITNESS WHEREOF, the Company, through its duly authorized representative, and
the Executive have executed this Amendment as of the Amendment Date.

Executive   Savient Pharmaceuticals, Inc.       /s/ Philip K.
Yachmetz                                 /s/ Christopher
Clement                               Philip K. Yachmetz   Christopher Clement  
  Chief Executive Officer & President

 

5

--------------------------------------------------------------------------------